—In a child custody proceeding, the mother appeals from (1) an order of the Family Court, Westchester County (Tolbert, J.), dated July 16, 1991, which, inter alia, awarded custody to the father, and (2) a resettled order of the same court dated August 26, 1991, which granted the same relief.
Ordered that the appeal from the order dated July 16, 1991, is dismissed, as that order was superseded by the resettled order dated August 26, 1991; and it is further,
Ordered that the order dated August 26, 1991, is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
We find that the court did not err in deciding that it would be in the best interest of the child (see, Eschbach v Eschbach, 56 NY2d 167) to award custody to the father. Rosenblatt, J. P., Ritter, Copertino and Pizzuto, JJ., concur.